Citation Nr: 1341551	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance prior to August 1, 2012.

2.  Entitlement to an effective date earlier than October 8, 2008, for the award of a 100 percent disability rating for service-connected chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1949 to May 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied entitlement to special monthly compensation based on the need for aid and attendance.  Subsequently, in an October 2012 rating decision, the RO granted special monthly compensation based on the need for aid and attendance effective August 1, 2012.  Since that decision did not grant the maximum benefit under the law, the Veteran's claim remains in controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).  Consequently, the issue certified to the Board is as stated on the title page.

In addition, in August 2010, the Veteran filed a claim for an earlier effective date for "his award on his chronic obstructive pulmonary disease."  In a January 2009 rating decision, the RO granted service connection for chronic obstructive pulmonary disease evaluated as 100 percent disabling effective October 8, 2008.  The Board notes, however, that service connection for "granulomatous lung disease, COPD" has been in effect since November 15, 1994 and evaluated as 20 percent disabling since September 15, 2005.  Consequently, the Board finds that service connection for chronic obstructive pulmonary disease had already been established and the rating action in January 2009 did not grant service connection but rather granted a separate 100 percent disability rating for the Veteran's already service-connected chronic obstructive pulmonary disease (the prior 20 percent rating was continued for the granulomatous lung disease).  Consequently, the issue before the Board has been stated as one for an earlier effective for the award of the separate 100 percent rating for chronic obstructive pulmonary disease.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that remand is warranted for additional action on the Veteran's claims as follows.

Special Monthly Compensation Based on Need for Aid and Attendance

VA treatment records are in the claims file for the periods of August 2006 to April 2008,November 2009 to February 2011, and June 2011 to August 2012.  (Treatment records after August 2012 are not relevant to the present inquiry since special monthly compensation based on need for aid and attendance has been granted as of August 1, 2012.)  Thus, treatment records are missing for the periods of May 2008 to October 2009 and March 2011 to May 2011.  Given the significant amount of treatment shown in the available treatment records, the Board believes that there would be records available for these two periods.  Treatment records during these missing periods may be highly probative to the Veteran's claim.  In addition, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Upon remand, the Veteran's VA treatment records from May 2008 to October 2009 and March 2011 to May 2011 should be associated with his claims file.

Earlier Effective Date for the Award of 100 Percent Rating for Chronic Obstructive Pulmonary Disease 

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

As set forth in the Introduction section of this remand, the issue has been characterized as a claim of entitlement to an earlier effective date for the award of 100 percent rating for service-connected chronic obstructive pulmonary disease because service connection for this disability had already been established since 1994 and had been rated along with service-connected granulomatous lung disease.  Thus the January 2009 rating decision essentially granted a separate rating for chronic obstructive pulmonary disease from the granulomatous lung disease, not service connection.  Thus, the Veteran is really seeking an earlier effective date of the award of the 100 percent rating for service-connected chronic obstructive pulmonary disease.  

The Veteran filed a claim for an earlier effective date for the award of the 100 percent rating for his service-connected chronic obstructive pulmonary disease in August 2010.  By rating decision issued in August 2011, the RO denied the claim.  On April 2, 2012, the RO received a statement from the Veteran in which he requested that the date of eligibility for the 100 percent disability rating for his chronic obstructive pulmonary disease be re-evaluated.  In May 2012, the RO sent the Veteran a letter stating that it had received his "request for reconsideration."  In this letter, the RO advised him that there are no grounds for reconsideration, within one year of the date of notification of its last decision, unless he submits evidence that has not been previously considered.  After reading the Veteran's statement received in April 2012 liberally, however, the Board finds that it constitutes a Notice of Disagreement with the August 2011 rating decision denying entitlement to an earlier effective date for the award of the 100 percent rating for his service-connected chronic obstructive pulmonary disease.  

Consequently, the Board remands this claim for the issuance of a Statement of the Case on the issue of entitlement to an effective date earlier than October 8, 2008, for the award of a 100 percent disability rating for service-connected chronic obstructive pulmonary disease.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In readjudicating the Veteran's claim and issuing the Statement of the Case, the Board reminds the RO/AMC of the decision of the Court of Appeals for Veterans Claims (Court) in Rudd v. Nicholson, 20 Vet. App. 296 (2006), with regard to stand alone earlier effective date claims.  In that case, the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  Id. at 296, 299-300.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the Veteran's claims file his medical records from the VA Medical Center in Albuquerque, New Mexico, for the periods of May 2008 to October 2009 and March 2011 to May 2011.  If records are not available, such should be noted in the record.

2.  Thereafter, the Veteran's claim for entitlement to special monthly compensation on the basis of need for aid and attendance prior to August 1, 2012, should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

3.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an effective date prior to October 8, 2008, for the award of a 100 percent disability rating for service-connected chronic obstructive pulmonary disease.  In doing so, the application of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), should be considered.  

The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

